Citation Nr: 0121041	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for the 
cause of the veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and T.W., C.W., L.C. and B. P.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.  The appellant is the widow of the veteran.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appellant requested a Board hearing at the RO in her 
August 2000 Substantive Appeal.  She confirmed this request 
in a September 2000 statement.  A hearing was scheduled for 
July 25, 2001, and the appellant failed to report. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  

2. The veteran died in November, 1997, and his Certificate of 
Death lists retroperitoneal hemorrhage as the immediate cause 
of death, with anticoagulant toxicity and treatment of 
cardiac arrhythmia listed as underlying causes of death.

3.  There is no medical evidence of record demonstrating a 
link between the cause of the veteran's death and any 
negligence or fault arising from VA treatment.  

4.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2001) for the cause of the veteran's 
death have not been met. 38 U.S.C.A. § 1151, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.358 (2000).

2.  The criteria for referral for an IME opinion have not 
been met. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the 
appellant was advised of the evidence needed to support her 
claim and that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.  The Board finds that no further assistance to the 
appellant is necessary in order to fulfill the VA's statutory 
duty to assist her in the development of facts pertinent to 
her claim.  Specifically, the RO has obtained all records of 
reported treatment of the veteran, including the records from 
his hospitalization at the time of death and an autopsy 
report.  In addition, the RO has afforded the appellant a 
hearing, and a medical opinion regarding her claim has been 
obtained.  Thus, the Board finds that the duty to assist the 
appellant has been fulfilled.  (See 38 U.S.C.A. §§  5103A, 
5107(a) (West Supp. 2001)).  

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).  With claims filed on or 
after October 1, 1997, as here, a showing of negligence or 
fault is required for compensation under 38 U.S.C.A. § 1151. 

In the case at hand, the Board observes that, in a July 1998 
statement, the appellant asserted that her husband's death 
was hastened by the lack of proper treatment by VA during 
hospitalization.  She stated that the veteran had been 
administered an excessive amount of medication and that this 
caused his death.  

The Board has reviewed the claims file and observes that the 
veteran was admitted to a VA facility on November 2, 1997 for 
supraventricular tachycardia.  He had atrial arrhythmias and 
was started on subcutaneous heparin.  He then was started on 
oral Coumadin.  At discharge his INR was 1.8.  He was to be 
started on low-molecular weight heparin at 80 milligrams 
twice a day.  The day after discharge, the veteran returned 
to the VA emergency room complaining of abdominal pain and 
distention.  He was admitted and the next day it was noted 
that he had a small apneic episode.  He later appeared to be 
having seizure activity.  He was intubated and shortly 
thereafter was noted to be in ventricular tachycardia for 
approximately 30 beats followed by an onset of asystole.  CPR 
was initiated; however, the veteran expired.  

An autopsy report, dated November 12, 1997, found that the 
evidence was consistent with the clinical picture of a 
massive retroperitoneal hemorrhage secondary to 
anticoagulation therapy for cardiac arrhythmia.  It was 
stated that this was complicated by the preexistent severe 
chronic obstructive pulmonary disease with poor oxygenation 
and by cardiac hypertrophy and arrhythmia leading to 
hemodynamic disturbance and terminal ventricular arrhythmia 
and asystole.  

The appellant testified before a hearing officer at the RO in 
February 2000, and several people accompanied her and offered 
testimony in support of her claim.  The appellant discussed 
taking the veteran to the hospital in November 1997, 
including the medications he was given.  She reported that 
when he went home on November 9th, he was told to administer 
shots to himself.  She reported that the following morning he 
developed stomach pain and swelling and returned to the VA 
facility after undergoing tests at Cass Memorial Hospital.  
Other family members and a friend testified concerning the 
events surrounding the veteran's hospitalization and his 
medication.  A complete transcript is of record.  

In March 2000, the RO requested a review of the claims file 
and a medical opinion regarding the appellant's claim.  In 
April 2000, a VA physician reviewed the veteran's claims file 
and offered an opinion concerning the veteran's death.  The 
physician noted that the veteran's hospital records were 
extensively reviewed.  The examiner outlined the treatment of 
the veteran in November 1997 and the subsequent autopsy 
report.  It was opined that based on a review of the record, 
the veteran received appropriate care and was appropriately 
anticoagulated at the time of his initial admission.  It was 
stated that the retroperitoneal hemorrhage was promptly 
recognized at the Cass County Hospital and that with 
subsequent transfer to the VA facility, it was treated with 
appropriate therapy.  It was noted that the veteran 
stabilized from the retroperitoneal hemorrhage but 
subsequently developed terminal ventricular arrhythmia, 
resulting in his death.  

Upon reviewing the veteran's VA records, the Board finds no 
basis for concluding that any actions on the part of VA 
treatment providers contributed to cause his death.  All 
terminal hospitalization records have been associated with 
the claims file as well as the autopsy report.  A VA examiner 
has opined that based on the record, the veteran received 
appropriate care.  There is no evidence that has been 
associated with the claims file which contradicts this 
medical opinion, or shows that there was any negligence or 
fault on the part of VA treatment providers, as required by 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

The statements of the appellant constitute the only evidence 
of record suggesting a causal relationship between the 
veteran's death and VA treatment, or one resulting from 
negligence or fault.  The Board does not doubt the sincerity 
of the beliefs the appellant has articulated regarding the 
quality of the treatment that the veteran received from the 
VA.  However, the Board emphasizes that there simply is no 
medical evidence to support the contention that the veteran's 
death resulted from VA treatment.  As the appellant is a 
layperson not shown to possess the medical training and 
expertise necessary to render an opinion as to medical 
causation, her contentions cannot be found to constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board has also considered the appellant's request for a 
second medical opinion from an examiner outside of VA, under 
the provisions of 38 C.F.R. § 3.328 (2000). According to VA 
regulation, an opinion of an independent medical expert may 
be obtained in cases in which the medical issue under 
consideration is of such medical complexity or controversy as 
to justify soliciting an opinion from an independent medical 
expert.  See 38 C.F.R. §§ 3.328, 20.901 (2000). In this case, 
the Board finds that the issue presented is neither complex 
nor controversial as to justify the solicitation of an 
opinion from an independent medical expert. Here, it has been 
determined, based on pertinent medical records, that the 
veteran's treatment at a VA facility did not cause his death.  
This opinion has been offered by a medical doctor, after 
review of the claims file.  The evidence is more than 
adequate to assess the appellant's claim.  Accordingly, the 
Board finds that the referral for an independent medical 
opinion is not warranted.  

In the absence of competent medical evidence supporting the 
appellant's claim of entitlement to DIC under 38 C.F.R. § 
1151 (West 1991 & Supp. 2001) for the cause of the veteran's 
death, this claim must be denied. In reaching this decision, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue. 
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against this 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The claim of entitlement to DIC under 38 C.F.R. § 1151 (West 
1991 & Supp. 2001) for the cause of the veteran's death is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

